Citation Nr: 1046531	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include post 
traumatic stress disorder (PTSD), depression and adjustment 
disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the St. Louis, 
Missouri Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in March 2008.  A transcript of 
that hearing has been associated with the claims file.

In May 2008, the Board denied the Veteran's claim for service 
connection for PTSD.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), and, 
in March 2009, pursuant to a Joint Motion for Remand, the Court 
remanded that case back to the Board for compliance with the 
joint motion.  In June 2009, the Board remanded this claim for 
further development.  

As noted on the title page, the Board has recharacterized the 
issue as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, depression and adjustment 
disorder.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see 
also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for an acquired psychiatric disorder, to include PTSD, 
depression and adjustment disorder.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).

In statements and testimony presented throughout the duration of 
the appeal, the Veteran's main reported in-service stressor is 
that, while he was serving in Tan Son Nhut, Vietnam as an 
intelligence analyst in the 519th Military Intelligence 
Battalion, he was assigned to go out in the field and verify body 
counts of enemy combatants killed in action.  In a February 2009 
VA outpatient treatment report, the Veteran also reported an 
additional stressor of incoming artillery during his service in 
Vietnam.  

The Veteran's DD form 214 indicates that he served on active duty 
from October 1965 to July 1967 with one year and four days of 
Foreign Service with the "USARPAC."  He was awarded the 
National Defense Service Medal, the Vietnam Service Medal and the 
Vietnam Campaign Medal with 60 device.  His service awards do not 
reflect any attachments of the "V" device, indicating service 
with valor and reflective of combat participation.  See generally 
Army Regulation 672-5-1, 40.  

The Veteran's service personnel records reflect that he served in 
the Republic of Vietnam from July 1966 to July 1967 while 
assigned to "Packet 519 E-1 (OB) USARPAC VN," and that his 
principal duties included that of an intelligence analyst.  The 
Veteran's DD form 214 also shows that that his military 
occupational specialty (MOS) was that of an intelligence analyst.  
Accordingly, these service department records are sufficient to 
verify that the Veteran served in a location that would involve 
"hostile military or terrorist activity."  See 38 C.F.R. 
§ 3.304(f)(3) (2010) (new regulatory standards).

VA has a duty to assist the Veteran in obtaining credible 
evidence to corroborate his alleged stressor, such as a request 
for corroborating information from the U.S. Army and Joint 
Service Records Research Center (JSRRC).  The Board finds that VA 
has not yet attempted to verify the Veteran's claimed stressor of 
verifying body counts of enemy combatants while he served in the 
519th Military Intelligence Battalion in Vietnam, through 
contacting the JSSRC.  The Board notes that the RO has provided 
the Veteran with notice in May 2006 that additional information 
is necessary with respect to his alleged in-service stressor, 
however, as the Veteran has provided VA with the description of 
his in service stressor the matter must be remanded for VA to 
attempt to verify this claimed stressor by contacting JSSRC in 
order to determine the particular duties carried out by the 519th 
Military Intelligence Battalion or "Packet 519 E-1 (OB) USARPAC 
VN," in Tan Son Nhut, Vietnam from July 1966 to July 1967.  

VA outpatient treatment reports from April 2006 to July 2009 
reflect that the Veteran is diagnosed with PTSD, depression and 
adjustment disorder.  In April 2006 he was initially diagnosed 
with PTSD and, after an April 2006 consult with the PTSD clinic, 
he was found to have a number of post traumatic stress symptoms 
however, these were not found to appear to the degree usually 
associated with a full diagnosis of PTSD and he was diagnosed 
with adjustment disorder and depression.  Subsequent VA 
outpatient treatment records reflect that the Veteran was 
diagnosed with PTSD, depression and adjustment disorder.  These 
records reflect that he reported his in-service stressors 
included verifying body counts in the field and experiencing 
incoming artillery.  

In considering the Veteran's statements concerning his account of 
experiencing incoming artillery, within the purview of the new 
standard of 38 C.F.R. § 3.304(f)(3), he should be scheduled for a 
VA psychiatric examination which takes into account the complete 
evidentiary picture and addresses the etiological basis for any 
current psychiatric disability, including PTSD, depression and 
adjustment disorder.

Accordingly, the case is REMANDED for the following action:

1.  The information obtained from the Veteran 
concerning his alleged in-service stressors 
(namely, his duties of verifying body counts 
of enemy combatants killed in action while 
assigned to the 519th Military Intelligence 
Battalion during his active service in Tan 
Son Nhut, Vietnam), as well as relevant 
information from his service personnel 
records, (his service in Vietnam from July 
1966 to July 1967, his assignment to Packet 
519 E-1 (OB) USARPAC VN," and his MOS as a 
an intelligence analyst) should be sent to 
the U. S. Army and Joint Services Records 
Research Center (JSRRC), requesting that an 
attempt be made to independently verify these 
particular claimed stressors.

2.  Thereafter, the RO should review the 
evidence of record, including the information 
obtained, and make a specific written 
determination as to whether the Veteran's 
stressor events (namely, his duties of 
verifying body counts of enemy combatants 
killed in action while assigned to the 519th 
Military Intelligence Battalion during his 
active service in Tan Son Nhut, Vietnam), are 
consistent with the "places, types and 
circumstances" of service; and, if not, 
whether the alleged stressor events are 
otherwise verified by the record.

3.  The RO/AMC should then schedule the 
Veteran for a VA psychiatric examination by 
an appropriate specialist to determine the 
current nature and etiology of any 
psychiatric disorder found to be present; and 
to determine if the Veteran meets the 
diagnostic criteria for PTSD, depression or 
adjustment disorder and, if so, whether such 
is linked to the Veteran's claimed in-service 
stressful events, i.e., (1) his exposure to 
incoming artillery while serving in Vietnam 
and (2) his duties of verifying body counts 
of enemy combatants killed in action while 
assigned to the 519th Military Intelligence 
Battalion during his active service in Tan 
Son Nhut, Vietnam.  (The examiner is to note 
that, with respect to in-service stressor of 
exposure to incoming artillery stressor, the 
evidence of record is sufficient to verify 
that the Veteran served in a location that 
involved "hostile military or terrorist 
activity").  The examination report is to 
contain a notation that the examiner reviewed 
the claims file.  The psychiatric examination 
is to include a review of the Veteran's 
history and current complaints, as well as a 
comprehensive mental status evaluation and 
any tests deemed as necessary.

The examiner is asked to offer an opinion 
addressing the following questions:

a.  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders?  If 
so, is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's PTSD is causally linked to his 
claimed in-service stressful events, i.e., (1) 
his exposure to incoming artillery while 
serving in Vietnam and (2) his duties of 
verifying body counts of enemy combatants 
killed in action while assigned to the 519th 
Military Intelligence Battalion during his 
active service in Tan Son Nhut, Vietnam?  If 
so, is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's responses to either (or both) of the 
claimed in-service stressful events involved a 
state of fear, helplessness or horror?

b.  Has the Veteran developed an acquired 
psychiatric disorder other than PTSD, to 
include depression or adjustment disorder, 
and; if so, please specify the diagnosis (or 
diagnoses).  Is it at least as likely as not 
(50 percent or greater probability) that any 
current diagnosis of a psychiatric disorder, 
other than PTSD, had its onset during service; 
was manifested within one year after the 
Veteran's discharge from service in July 1967; 
or, was such a disorder caused by any event or 
incident that occurred during service, to 
include (1) his exposure to incoming artillery 
while serving in Vietnam and (2) his duties of 
verifying body counts of enemy combatants 
killed in action while assigned to the 519th 
Military Intelligence Battalion during his 
active service in Tan Son Nhut, Vietnam?  

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is medically sound to find in favor of 
causation as to find against causation.  "More 
likely" and "as likely" support the 
contended causal relationship; "less likely" 
weighs against a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claim 
for service connection should be adjudicated.  
If the benefits sought on appeal remain 
denied, the Veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


